Case 2:18-cv-00970-AB-FFM Document 35 Filed 10/06/20 Page 1 of 1 Page ID #:866



 1   Anh Nguyen (SBN 281925)
     anguyen@slpattorney.com
 2   STRATEGIC LEGAL PRACTICES                                                   JS-6
     A PROFESSIONAL CORPORATION
 3   1840 Century Park East, Suite 430
     Los Angeles, CA 90067
 4   Telephone: (310) 929-4900
     Facsimile: (310) 943-3838
 5
     Attorney for Plaintiffs
 6   AUGUST MINKE and DEEPA BADRINARAYANA
 7   Randolph Thomas Moore (SBN 120041)
     rmoore@swlaw.com
 8   SNELL & WILMER LLP
     600 Anton Boulevard, Suite 1400
 9   Costa Mesa, CA 92626
     Telephone: (714) 318-2229
10   Facsimile: (714) 427-7799
11   Attorney for Defendant
     FORD MOTOR COMPANY
12
                         UNITED STATES DISTRICT COURT
13
                       CENTRAL DISTRICT OF CALIFORNIA
14
     AUGUST MINKE and DEEPA                   Case No.: 2:18-CV-00970-AB-FFM
15   BADRINARAYANA,
16               Plaintiffs,
                                              [PROPOSED] ORDER GRANTING
17         vs.                                STIPULATION TO DISMISS
                                              CASE
18   FORD MOTOR COMPANY; and
     DOES 1 through 10, inclusive,
19
                 Defendants.
20
           Based on the Parties’ joint stipulation pursuant to Fed. R. Civ. P.
21
     41(a)(1)(A)(ii) and good cause appearing, the Court GRANTS the joint
22
     stipulation and DISMISSES with prejudice the Complaint as to all parties and
23
     claims. The Clerk of Court shall terminate the case. IT IS SO ORDERED
24
25
     Dated:October 06, 2020          _________________________________
26                                   United States District Judge
27
28
